MEMORANDUM **
Manuel Alcala Farias appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action alleging constitutional violations in connection with the wrongful arrest of his wife. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), we affirm.
The district court properly dismissed Farias’ action because his amended complaint, like its predecessor, was based on alleged violations of his wife’s constitutional rights. See Fed.R.Civ.P. 17(a) (“Every action shall be prosecuted in the name of the real party in interest.”). Because constitutional rights are personal in nature, Farias lacks standing to allege the deprivation of his wife’s constitutional rights. See Johns v. County of San Diego, 114 F.3d 874, 876 (9th Cir.1997). Although the amended complaint purports to add Farias’ wife as a plaintiff, the district court properly dismissed the action because the amended complaint did not contain a *895“short and plain” statement of either party’s claims for relief, as required by Fed. R.Civ.P. 8. See McHenry v. Renne, 84 F.3d 1172, 1177-78 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.